Banke, Judge.
The appellant sued the City of Ashburn and the Ashburn-Turner County Recreation Authority to collect a bill for recreational and painting supplies, as well as other miscellaneous items allegedly purchased by the recreation authority. The city answered denying that the authority had acted on the city’s behalf in making the purchases, or that the city had ever ratified any of the purchases, or that it was otherwise liable for them. The city *215simultaneously filed an answer on behalf of the recreation authority, alleging that the authority no longer existed because it had been abolished by the city and the Turner County Board of Commissioners. A copy of the city ordinance purporting to accomplish this was made a part of the record in the case. In addition to abolishing the recreation authority, this ordinance also provided for the establishment of a recreation program to be operated directly by the city and county. It further prohibited the appropriation of any funds for payment “to any purported creditor of the said Ashburn-Turner County Recreation Authority.” The appellant submitted affidavits alleging that the supplies which it had sold to the authority were currently in the possession of and being used by the city. This appeal is from the grant of the city’s motion for summary judgment. Held:
Argued March 12, 1980
Decided July 9, 1980.
Stephen L. Ivie, ior appellant.
John D. McCord, for appellee.
While it is clear from the record that the director of the recreation authority, who actually made the purchases in question, had neither actual nor implied authority to act for the city, a fact issue exists as to whether the city appropriated the goods purchased to its own use after abolishing the authority. One who accepts possession of goods and permits them to be used for his benefit cannot defeat an action for the purchase price by denying that the person who purchased them had authority to act as his agent. See Jacksonville Paper Co. v. Owen, 60 Ga. App. 742 (5 SE2d 103) (1939). Furthermore, we find it unconscionable, perhaps even unconstitutional, for a governmental body to create a separate legal entity capable of incurring debts, to reap benefits from purchases made by the entity, and then to dissolve the entity with an express prohibition against paying any of the creditors. For these reasons, we hold that'the trial court erred in granting summary judgment on the basis of the record before it.

Judgment reversed.


Quillian, P. J., Smith, Shulman, Birdsong and Carley, JJ., concur. Deen, C. J., McMurray, P. J., and Sognier, J., dissent.